          Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                           Entered 01/31/20 10:52:22                           Page 1 of 42
                                                                                                                                                  01/31/2020 10:47:04am



  Fill in this information to identify your case and this filing:
  Debtor 1               Booker                      T.                   Washington, Jr.
                         First Name                  Middle Name          Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name          Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number            16-33058
                                                                                                                                    Check if this is an
  (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                       What is the property?                             Do not deduct secured claims or exemptions. Put the
116 Stallion Rd                                            Check all that apply.                             amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                            Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building                 Current value of the            Current value of the
                                                               Condominium or cooperative                    entire property?                portion you own?
Waxahachie                       TX       75165                Manufactured or mobile home                               $260,000.00                  $260,000.00
City                             State    ZIP Code             Land
                                                               Investment property                           Describe the nature of your ownership
                                                               Timeshare                                     interest (such as fee simple, tenancy by the
Ellis                                                                                                        entireties, or a life estate), if known.
                                                               Other
County
                                                           Who has an interest in the property?
                                                                                                             Fee Simple
Homestead
                                 Check one.
LOT 9 BLK J SADDLE BROOK ESTATES
                                    Debtor 1 only                                                                 Check if this is community property
PH 1A .210 AC
                                                               Debtor 2 only                                      (see instructions)
                                                               Debtor 1 and Debtor 2 only
                                                               At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $260,000.00




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 1
         Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                          Entered 01/31/20 10:52:22                          Page 2 of 42
                                                                                                                                                01/31/2020 10:47:04am



Debtor 1         Booker T. Washington, Jr.                                                           Case number (if known)         16-33058


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Cadillac                     Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    ATS
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2013                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 30,000                                 At least one of the debtors and another            $17,581.25                           $17,581.25
Other information:
2013 Cadillac ATS (approx. 30000                            Check if this is community property
miles)                                                      (see instructions)
Debtor drives
3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Ford                         Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Focus
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2012
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 102,000                                At least one of the debtors and another             $5,731.25                             $5,731.25
Other information:
2012 Ford Focus (approx. 102000                             Check if this is community property
miles)                                                      (see instructions)
Non-filing Spouse drives (Title is in
wife's sister's name - wife makes the
payments)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $23,312.50


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $9,500.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $3,300.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
          Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                                                     Entered 01/31/20 10:52:22                                              Page 3 of 42
                                                                                                                                                                                                01/31/2020 10:47:04am



Debtor 1          Booker T. Washington, Jr.                                                                                          Case number (if known)                  16-33058

8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
            No
            Yes. Describe............
                                Books                                                                                                                                                                        $800.00

9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments
            No
            Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Clothing ( 3 Adults, 1 Children)                                                                                                                                         $1,550.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                Wedding Rings and Earrings                                                                                                                                               $1,552.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                  $16,702.00


  Part 4:           Describe Your Financial Assets
                                                                                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................               $20.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                                                                  page 3
        Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                              Entered 01/31/20 10:52:22                   Page 4 of 42
                                                                                                                                            01/31/2020 10:47:04am



Debtor 1         Booker T. Washington, Jr.                                                            Case number (if known)   16-33058

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
           Yes..............................             Institution name:

            17.1.       Checking account:                Compass Bank Account - Checking Account ((3721)                                          $2,643.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                     % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:

                                           401(k) or similar plan: 403(b)                                                                         $7,028.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them



Official Form 106A/B                                                         Schedule A/B: Property                                                   page 4
        Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                   Entered 01/31/20 10:52:22                       Page 5 of 42
                                                                                                                                     01/31/2020 10:47:04am



Debtor 1        Booker T. Washington, Jr.                                                   Case number (if known)     16-33058

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information Federal: Anticipated Tax Refund 2019. Amt: $2,500.00                       Federal:             $2,500.00
           about them, including whether
           you already filed the returns                                                                             State:                    $0.00
           and the tax years.....................................
                                                                                                                     Local:                    $0.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                            Beneficiary:                     Surrender or refund value:

                                                Term Life Insurance - Surviror
                                                Benefit Plan

                                                No Cash Value                                                                             $1,504.74
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............




Official Form 106A/B                                              Schedule A/B: Property                                                        page 5
          Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                                       Entered 01/31/20 10:52:22                                       Page 6 of 42
                                                                                                                                                                          01/31/2020 10:47:04am



Debtor 1         Booker T. Washington, Jr.                                                                           Case number (if known)             16-33058

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............


35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................        $13,695.74


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............




Official Form 106A/B                                                            Schedule A/B: Property                                                                              page 6
          Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                                       Entered 01/31/20 10:52:22                                       Page 7 of 42
                                                                                                                                                                          01/31/2020 10:47:04am



Debtor 1          Booker T. Washington, Jr.                                                                          Case number (if known)             16-33058

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................             $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................             $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                               $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                              page 7
           Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                                              Entered 01/31/20 10:52:22                                            Page 8 of 42
                                                                                                                                                                                       01/31/2020 10:47:04am



Debtor 1           Booker T. Washington, Jr.                                                                                  Case number (if known)                16-33058


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................      $260,000.00

56. Part 2: Total vehicles, line 5                                                                                  $23,312.50

57. Part 3: Total personal and household items, line 15                                                             $16,702.00

58. Part 4: Total financial assets, line 36                                                                         $13,695.74

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $53,710.24              property total                 +               $53,710.24


63. Total of all property on Schedule A/B.                                                                                                                                                  $313,710.24
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                     page 8
       Case 16-33058-bjh7 Doc 66 Filed 01/31/20                   Entered 01/31/20 10:52:22                Page 9 of 42
                                                                                                               01/31/2020 10:47:04am



Debtor 1     Booker T. Washington, Jr.                                     Case number (if known)   16-33058


6.   Household goods and furnishings (details):

     Loveseat                                                                                                         $800.00

     Coffee Table                                                                                                     $250.00

     End Table                                                                                                        $300.00

     Sofa Table                                                                                                       $150.00

     Kitchen Table/Chairs                                                                                             $100.00

     Dining Table/Chairs                                                                                            $1,000.00

     Refrigerator/Freezer                                                                                             $800.00

     Stove/Range                                                                                                      $500.00

     Microwave                                                                                                        $200.00

     Dishwasher                                                                                                       $300.00

     Washing Machine                                                                                                  $500.00

     Clothes Dryer                                                                                                    $400.00

     Dishes/Flatware                                                                                                  $250.00

     China/Silverware                                                                                                 $200.00

     Pots/Pans/Cookware                                                                                               $175.00

     Beds (4)                                                                                                       $1,500.00

     Dresser/Nightstand                                                                                               $575.00

     Lamps/Accessories                                                                                                $250.00

     Sofa (2)                                                                                                       $1,250.00

7.   Electronics (details):

     Televisions (4)                                                                                                $1,600.00

     DVD Player (2)                                                                                                   $150.00

     Personal Computer/Printer                                                                                        $800.00

     Video Game System                                                                                                $250.00

     Cellular Telephone                                                                                               $500.00




Official Form 106A/B                              Schedule A/B: Property                                                 page 9
       Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                  Entered 01/31/20 10:52:22                      Page 10 of 42
                                                                                                                                   01/31/2020 10:47:05am



 Fill in this information to identify your case:
 Debtor 1            Booker               T.                     Washington, Jr.
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number         16-33058                                                                                        amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $260,000.00                     $0.00           11 U.S.C. § 522(d)(1)
Homestead                                                                         100% of fair market
LOT 9 BLK J SADDLE BROOK ESTATES PH                                               value, up to any
1A .210 AC                                                                        applicable statutory
(1st exemption claimed for this asset)                                            limit
Line from Schedule A/B: 1.1

Brief description:                                        $260,000.00                     $0.00           11 U.S.C. § 522(d)(5)
Homestead                                                                         100% of fair market
LOT 9 BLK J SADDLE BROOK ESTATES PH                                               value, up to any
1A .210 AC                                                                        applicable statutory
(2nd exemption claimed for this asset)                                            limit
Line from Schedule A/B: 1.1




3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                                page 1
       Case 16-33058-bjh7 Doc 66 Filed 01/31/20                            Entered 01/31/20 10:52:22                   Page 11 of 42
                                                                                                                          01/31/2020 10:47:05am



Debtor 1      Booker T. Washington, Jr.                                              Case number (if known)   16-33058

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                     $17,581.25                   $0.00           11 U.S.C. § 522(d)(2)
2013 Cadillac ATS (approx. 30000 miles)                                      100% of fair market
Debtor drives                                                                value, up to any
Line from Schedule A/B: 3.1                                                  applicable statutory
                                                                             limit

Brief description:                                      $5,731.25                   $0.00           11 U.S.C. § 522(d)(2)
2012 Ford Focus (approx. 102000 miles)                                       100% of fair market
Non-filing Spouse drives (Title is in wife's                                 value, up to any
sister's name - wife makes the payments)                                     applicable statutory
Line from Schedule A/B: 3.2                                                  limit

Brief description:                                       $800.00                  $800.00           11 U.S.C. § 522(d)(3)
Loveseat                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00           11 U.S.C. § 522(d)(3)
Coffee Table                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           11 U.S.C. § 522(d)(3)
End Table                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           11 U.S.C. § 522(d)(3)
Sofa Table                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           11 U.S.C. § 522(d)(3)
Kitchen Table/Chairs                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,000.00                $1,000.00          11 U.S.C. § 522(d)(3)
Dining Table/Chairs                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $800.00                  $800.00           11 U.S.C. § 522(d)(3)
Refrigerator/Freezer                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
       Case 16-33058-bjh7 Doc 66 Filed 01/31/20                            Entered 01/31/20 10:52:22                   Page 12 of 42
                                                                                                                          01/31/2020 10:47:05am



Debtor 1      Booker T. Washington, Jr.                                              Case number (if known)   16-33058

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $500.00                 $5,000.00          11 U.S.C. § 522(d)(3)
Stove/Range                                                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           11 U.S.C. § 522(d)(3)
Microwave                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           11 U.S.C. § 522(d)(3)
Dishwasher                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           11 U.S.C. § 522(d)(3)
Washing Machine                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $400.00                  $400.00           11 U.S.C. § 522(d)(3)
Clothes Dryer                                                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00           11 U.S.C. § 522(d)(3)
Dishes/Flatware                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           11 U.S.C. § 522(d)(3)
China/Silverware                                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $175.00                  $175.00           11 U.S.C. § 522(d)(3)
Pots/Pans/Cookware                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,500.00                $1,500.00          11 U.S.C. § 522(d)(3)
Beds (4)                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
       Case 16-33058-bjh7 Doc 66 Filed 01/31/20                            Entered 01/31/20 10:52:22                   Page 13 of 42
                                                                                                                          01/31/2020 10:47:05am



Debtor 1      Booker T. Washington, Jr.                                              Case number (if known)   16-33058

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $575.00                  $575.00           11 U.S.C. § 522(d)(3)
Dresser/Nightstand                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00           11 U.S.C. § 522(d)(3)
Lamps/Accessories                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,250.00                $1,250.00          11 U.S.C. § 522(d)(3)
Sofa (2)                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,600.00                $1,600.00          11 U.S.C. § 522(d)(3)
Televisions (4)                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           11 U.S.C. § 522(d)(3)
DVD Player (2)                                                               100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $800.00                  $800.00           11 U.S.C. § 522(d)(3)
Personal Computer/Printer                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00           11 U.S.C. § 522(d)(3)
Video Game System                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           11 U.S.C. § 522(d)(3)
Cellular Telephone                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $800.00                  $800.00           11 U.S.C. § 522(d)(3)
Books                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
       Case 16-33058-bjh7 Doc 66 Filed 01/31/20                            Entered 01/31/20 10:52:22                   Page 14 of 42
                                                                                                                          01/31/2020 10:47:05am



Debtor 1      Booker T. Washington, Jr.                                              Case number (if known)   16-33058

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $1,550.00                $1,550.00          11 U.S.C. § 522(d)(3)
Clothing ( 3 Adults, 1 Children)                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,552.00                $1,552.00          11 U.S.C. § 522(d)(4)
Wedding Rings and Earrings                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                    $20.00           11 U.S.C. § 522(d)(5)
Cash                                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $2,643.00                $2,643.00          11 U.S.C. § 522(d)(5)
Compass Bank Account - Checking                                              100% of fair market
Account ((3721)                                                              value, up to any
Line from Schedule A/B: 17.1                                                 applicable statutory
                                                                             limit

Brief description:                                      $7,028.00                $7,028.00          11 U.S.C. § 522(d)(10)(E)
403(b)                                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $2,500.00                $2,500.00          11 U.S.C. § 522(d)(5)
Anticipated Tax Refund 2019                                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,504.74                $1,504.74          11 U.S.C. § 522(d)(7)
Term Life Insurance - Surviror Benefit Plan                                  100% of fair market
                                                                             value, up to any
No Cash Value                                                                applicable statutory
Line from Schedule A/B:    31                                                limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 5
         Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                Entered 01/31/20 10:52:22               Page 15 of 42
                                                                                                                           01/31/2020 10:47:06am


                                                 UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF TEXAS
                                                          DALLAS DIVISION
  IN RE: Booker T. Washington, Jr.                                                          CASE NO       16-33058

                                                                                            CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                   Scheme Selected: Federal
                                                                Gross             Total           Total         Total Amount     Total Amount
No.     Category                                        Property Value    Encumbrances           Equity               Exempt      Non-Exempt


1.      Real property                                    $260,000.00          $261,529.72        $0.00                 $0.00            $0.00

3.      Motor vehicles (cars, etc.)                       $23,312.50           $40,959.44        $0.00                 $0.00            $0.00

4.      Water/Aircraft, Motor Homes,                           $0.00                $0.00        $0.00                 $0.00            $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                    $9,500.00                $0.00    $9,500.00           $14,000.00             $0.00

7.      Electronics                                        $3,300.00                $0.00    $3,300.00            $3,300.00             $0.00

8.      Collectibles of value                                $800.00                $0.00      $800.00               $800.00            $0.00

9.      Equipment for sports and hobbies                       $0.00                $0.00        $0.00                 $0.00            $0.00

10.     Firearms                                               $0.00                $0.00        $0.00                 $0.00            $0.00

11.     Clothes                                            $1,550.00                $0.00    $1,550.00            $1,550.00             $0.00

12.     Jewelry                                            $1,552.00                $0.00    $1,552.00            $1,552.00             $0.00

13.     Non-farm animals                                       $0.00                $0.00        $0.00                 $0.00            $0.00

14.     Unlisted pers. and household items-                    $0.00                $0.00        $0.00                 $0.00            $0.00
        incl. health aids

16.     Cash                                                  $20.00                $0.00       $20.00                $20.00            $0.00

17.     Deposits of money                                  $2,643.00                $0.00    $2,643.00            $2,643.00             $0.00

18.     Bonds, mutual funds or publicly                        $0.00                $0.00        $0.00                 $0.00            $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00                $0.00        $0.00                 $0.00            $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00                $0.00        $0.00                 $0.00            $0.00
        instruments

21.     Retirement or pension accounts                     $7,028.00                $0.00    $7,028.00            $7,028.00             $0.00

22.     Security deposits and prepayments                      $0.00                $0.00        $0.00                 $0.00            $0.00

23.     Annuities                                              $0.00                $0.00        $0.00                 $0.00            $0.00

24.     Interests in an education IRA                          $0.00                $0.00        $0.00                 $0.00            $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00                $0.00        $0.00                 $0.00            $0.00

26.     Patents, copyrights, and other                         $0.00                $0.00        $0.00                 $0.00            $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00                $0.00        $0.00                 $0.00            $0.00
        general intangibles

28.     Tax refunds owed to you                            $2,500.00                $0.00    $2,500.00            $2,500.00             $0.00
         Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                Entered 01/31/20 10:52:22              Page 16 of 42
                                                                                                                          01/31/2020 10:47:06am


                                             UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS
                                                      DALLAS DIVISION
  IN RE: Booker T. Washington, Jr.                                                          CASE NO       16-33058

                                                                                            CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                              Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                   Scheme Selected: Federal
                                                           Gross                  Total           Total         Total Amount    Total Amount
No.     Category                                   Property Value         Encumbrances           Equity               Exempt     Non-Exempt


29.     Family support                                     $0.00                    $0.00         $0.00               $0.00            $0.00

30.     Other amounts someone owes you                     $0.00                    $0.00         $0.00               $0.00            $0.00

31.     Interests in insurance policies                $1,504.74                    $0.00     $1,504.74           $1,504.74            $0.00

32.     Any int. in prop. due you from                     $0.00                    $0.00         $0.00               $0.00            $0.00
        someone who has died

33.     Claims vs. third parties, even                     $0.00                    $0.00         $0.00               $0.00            $0.00
        if no demand

34.     Other contin. and unliq. claims                    $0.00                    $0.00         $0.00               $0.00            $0.00
        of every nature

35.     Any financial assets you did                       $0.00                    $0.00         $0.00               $0.00            $0.00
        not already list

38.     Accounts rec. or commissions you                   $0.00                    $0.00         $0.00               $0.00            $0.00
        already earned

39.     Office equipment, furnishings,                     $0.00                    $0.00         $0.00               $0.00            $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                 $0.00                    $0.00         $0.00               $0.00            $0.00
        tools of trade

41.     Inventory                                          $0.00                    $0.00         $0.00               $0.00            $0.00

42.     Interests in partnerships or                       $0.00                    $0.00         $0.00               $0.00            $0.00
        joint ventures

43.     Customer and mailing lists, or                     $0.00                    $0.00         $0.00               $0.00            $0.00
        other compilations

44.     Any business-related property not                  $0.00                    $0.00         $0.00               $0.00            $0.00
        already listed

47.     Farm animals                                       $0.00                    $0.00         $0.00               $0.00            $0.00

48.     Crops--either growing or harvested                 $0.00                    $0.00         $0.00               $0.00            $0.00

49.     Farm/fishing equip., impl., mach.,                 $0.00                    $0.00         $0.00               $0.00            $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,              $0.00                    $0.00         $0.00               $0.00            $0.00
        and feed

51.     Farm/commercial fishing-related prop.              $0.00                    $0.00         $0.00               $0.00            $0.00
        not listed

53.     Any other property of any kind not                 $0.00                    $0.00         $0.00               $0.00            $0.00
        already listed

                    TOTALS:                          $313,710.24              $302,489.16    $30,397.74          $34,897.74            $0.00
         Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                Entered 01/31/20 10:52:22                   Page 17 of 42
                                                                                                                                   01/31/2020 10:47:06am


                                             UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS
                                                      DALLAS DIVISION
  IN RE: Booker T. Washington, Jr.                                                             CASE NO       16-33058

                                                                                               CHAPTER       7

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                               Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                    Market Value                     Lien                Equity

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                                         $0.00                   $0.00                  $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                  Market Value              Lien            Equity       Non-Exempt Amount

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                       $0.00            $0.00            $0.00                        $0.00




                                                                Summary
            A. Gross Property Value (not including surrendered property)                                             $313,710.24

            B. Gross Property Value of Surrendered Property                                                                 $0.00

            C. Total Gross Property Value (A+B)                                                                      $313,710.24

            D. Gross Amount of Encumbrances (not including surrendered property)                                     $302,489.16

            E. Gross Amount of Encumbrances on Surrendered Property                                                         $0.00

            F. Total Gross Encumbrances (D+E)                                                                        $302,489.16

            G. Total Equity (not including surrendered property) / (A-D)                                              $30,397.74

            H. Total Equity in surrendered items (B-E)                                                                      $0.00

            I. Total Equity (C-F)                                                                                     $30,397.74

            J. Total Exemptions Claimed                  (Wild Card Used: $5,163.00, Available: $7,937.00)            $34,897.74

            K. Total Non-Exempt Property Remaining (G-J)                                                                    $0.00
          Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                  Entered 01/31/20 10:52:22                      Page 18 of 42
                                                                                                                                       01/31/2020 10:47:07am



  Fill in this information to identify your case:
  Debtor 1             Booker                T.                     Washington, Jr.
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number          16-33058
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one              Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As           Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the          Do not deduct the      that supports this     portion
        creditor's name.                                                                  value of collateral    claim                  If any

  2.1                                             Describe the property that
                                                  secures the claim:                                $142.80             $21,000.00
City of Waxahachie Appraisal
Creditor's name
                                   Homestead
C/Olinebarger Goggan Blair & Sampson Llp
Number       Street
2323 Bryan Street, Ste 1600
                                                  As of the date you file, the claim is: Check all that apply.
                                                      Contingent
Dallas                   TX      75201                Unliquidated
City                     State   ZIP Code
                                                      Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Property Taxes
   to a community debt
Date debt was incurred           2016             Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                   $142.80

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
         Case 16-33058-bjh7 Doc 66 Filed 01/31/20                               Entered 01/31/20 10:52:22                      Page 19 of 42
                                                                                                                                   01/31/2020 10:47:07am



Debtor 1      Booker T. Washington, Jr.                                                   Case number (if known)      16-33058

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.2                                         Describe the property that
                                              secures the claim:                               $2,820.00              $2,000.00            $820.00
Conns Credit Corp                             Household Goods
Creditor's name
3295 College St
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Beaumont                TX      77701             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred          01/02/2016    Last 4 digits of account number        1     2    3    0
In the plan
  2.3                                         Describe the property that
                                              secures the claim:                                 $79.82             $21,000.00
Ellis County Appraisal
Creditor's name
                                   Homestead
C/Olinebarger Goggan Blair & Sampson Llp
Number     Street
2323 Bryan Street, Ste 1600
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75201             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Property Taxes
   to a community debt
Date debt was incurred          2016          Last 4 digits of account number
Direct Pay




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $2,899.82

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2
         Case 16-33058-bjh7 Doc 66 Filed 01/31/20                               Entered 01/31/20 10:52:22                      Page 20 of 42
                                                                                                                                   01/31/2020 10:47:07am



Debtor 1      Booker T. Washington, Jr.                                                   Case number (if known)      16-33058

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.4                                         Describe the property that
                                              secures the claim:                                   $7.04            $21,000.00
Ellis County Lateral Road Appraisal           Homestead
Creditor's name
P.O. Drawer 188
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Waxahachie              TX      75168             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Property Taxes
   to a community debt
Date debt was incurred          2016          Last 4 digits of account number
Direct pay
  2.5                                         Describe the property that
                                              secures the claim:                           $261,000.00             $260,000.00           $1,000.00
Freedom Mortgage Corporation
Creditor's name
                                              Homestead
Bankruptcy Department
Number     Street
10500 Kincaid Drive
                                              As of the date you file, the claim is: Check all that apply.
Suite 300
                                                  Contingent
Fishers                 IN      46037             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates
   to a community debt
Date debt was incurred          12/04/2015    Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                          $261,007.04

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 3
         Case 16-33058-bjh7 Doc 66 Filed 01/31/20                               Entered 01/31/20 10:52:22                      Page 21 of 42
                                                                                                                                   01/31/2020 10:47:07am



Debtor 1      Booker T. Washington, Jr.                                                   Case number (if known)      16-33058

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.6                                         Describe the property that
                                              secures the claim:                               $5,788.23              $5,788.23
Freedom Mortgage Corporation                  Homestead
Creditor's name
Bankruptcy Department
Number     Street
10500 Kincaid Drive
                                              As of the date you file, the claim is: Check all that apply.
Suite 300
                                                  Contingent
Fishers                 IN      46037             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Mortgage arrears
   to a community debt
Date debt was incurred          Various       Last 4 digits of account number

  2.7                                         Describe the property that
                                              secures the claim:                            $27,521.44              $17,581.25           $9,940.19
Gm Financial
Creditor's name
                                              2013 Cadillac ATS (approx.
PO Box 78143                                  30000 miles)
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Phoenix                 AZ      85062             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred          3/21/2016     Last 4 digits of account number        0     1    6    0




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $33,309.67

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 4
         Case 16-33058-bjh7 Doc 66 Filed 01/31/20                               Entered 01/31/20 10:52:22                      Page 22 of 42
                                                                                                                                   01/31/2020 10:47:07am



Debtor 1      Booker T. Washington, Jr.                                                   Case number (if known)      16-33058

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.8                                         Describe the property that
                                              secures the claim:                                $300.07             $21,000.00
Waxahachie Isd Appraisal           Homestead
Creditor's name
C/Olinebarger Goggan Blair & Sampson Llp
Number     Street
2323 Bryan Street, Ste 1600
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75201             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Property Taxes
   to a community debt
Date debt was incurred          2016          Last 4 digits of account number
Direct Pay




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                               $300.07

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $297,659.39

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 5
           Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                 Entered 01/31/20 10:52:22                        Page 23 of 42
                                                                                                                                       01/31/2020 10:47:08am



  Fill in this information to identify your case:
  Debtor 1             Booker                T.                     Washington, Jr.
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number          16-33058
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                     $0.00                 $0.00             $0.00
OAG -Texas Child Support
Priority Creditor's Name                                   Last 4 digits of account number
PO Box 659791                                              When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
San Antonio                     TX      78265                  Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
           Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                  Entered 01/31/20 10:52:22                         Page 24 of 42
                                                                                                                                          01/31/2020 10:47:08am



Debtor 1       Booker T. Washington, Jr.                                                        Case number (if known)      16-33058

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                        $34,847.00
Compass Bank                                                Last 4 digits of account number         7 3 1            0
Nonpriority Creditor's Name
                                                            When was the debt incurred?           03/12/2016
15 20th St S Fl 9
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Birmingham                      AL      35233
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Repo Deficiency
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                            $976.00
Covington Credit                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?           3/12/2016
6043A Ferris Ave.
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Waxahachie                      TX      75165
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Payday Loan
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
         Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                Entered 01/31/20 10:52:22                      Page 25 of 42
                                                                                                                                   01/31/2020 10:47:08am



Debtor 1       Booker T. Washington, Jr.                                                   Case number (if known)       16-33058

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

   4.3                                                                                                                                     $691.00
Credit One Bank Na                                       Last 4 digits of account number      6 6 6           8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/28/2014
PO Box 98875
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Las Vegas                     NV      89193
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                  $69,363.00
Fed Loan Serv                                            Last 4 digits of account number       0    0    0    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/20/2016
PO Box 69184
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                     $710.00
First Premier Bank                                       Last 4 digits of account number      9 3 2           9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/08/2016
601 South Minnesota Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Sioux Falls                   SD      57104
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 3
         Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                Entered 01/31/20 10:52:22                      Page 26 of 42
                                                                                                                                   01/31/2020 10:47:08am



Debtor 1       Booker T. Washington, Jr.                                                   Case number (if known)       16-33058

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

   4.6                                                                                                                                      $94.00
First Premier Bank                                       Last 4 digits of account number      7 6 0           3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/04/2014
601 South Minnesota Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Sioux Falls                   SD      57104
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                   $2,431.00
N A S Credit Union                                       Last 4 digits of account number       0    9    8    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/15/2015
5710 Mineral Point Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Madison                       WI      53705
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                  $11,335.00
Nas Jrb Credit Union                                     Last 4 digits of account number      0 0 0           2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/02/2016
Naval Air Station
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
New Orleans                   LA      70143
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature Loan
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 4
         Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                Entered 01/31/20 10:52:22                      Page 27 of 42
                                                                                                                                   01/31/2020 10:47:08am



Debtor 1       Booker T. Washington, Jr.                                                   Case number (if known)       16-33058

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

   4.9                                                                                                                                  $39,081.00
Navy Federal Cr Union                                    Last 4 digits of account number      7 9 3           9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/09/2014
PO Box 3700
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Merrifield                    VA      22119
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Repo Deficiency
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                  $12,355.00
Navy Federal Cr Union                                    Last 4 digits of account number       9    4    0    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/25/2014
PO Box 3700
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Merrifield                    VA      22119
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                     $250.00
Navy Federal Credit Union                                Last 4 digits of account number       6    8    9    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 3501
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Merrifield                    VA      22119-3501
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Insufficient Funds
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 5
         Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                Entered 01/31/20 10:52:22                      Page 28 of 42
                                                                                                                                   01/31/2020 10:47:08am



Debtor 1       Booker T. Washington, Jr.                                                   Case number (if known)       16-33058

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.12                                                                                                                                     $400.00
Syncb/Discount Tire                                      Last 4 digits of account number      0 4 0           8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/18/2015
PO Box 960061
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 6
      Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                 Entered 01/31/20 10:52:22                        Page 29 of 42
                                                                                                                                  01/31/2020 10:47:08am



Debtor 1       Booker T. Washington, Jr.                                                Case number (if known)        16-33058

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.             $69,363.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +        $103,170.00


                   6j.   Total.   Add lines 6f through 6i.                                            6j.            $172,533.00




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                            page 7
      Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                  Entered 01/31/20 10:52:22                       Page 30 of 42
                                                                                                                                   01/31/2020 10:47:08am



 Fill in this information to identify your case:
 Debtor 1            Booker               T.                     Washington, Jr.
                     First Name           Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         16-33058
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you have the contract or lease                   State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
       Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                            Entered 01/31/20 10:52:22                   Page 31 of 42
                                                                                                                                          01/31/2020 10:47:08am



 Fill in this information to identify your case:
 Debtor 1              Booker                 T.                          Washington, Jr.
                       First Name             Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name                 Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number           16-33058
                                                                                                                            Check if this is an
 (if known)
                                                                                                                            amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                          12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.    Do you have any codebtors?          (If you are filing a joint case, do not list either spouse as a codebtor.)
          No
          Yes

2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
      include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
               No
               Yes
                In which community state or territory did you live?                   Texas     Fill in the name and current address of that person.

                Shandra Washington
                Name of your spouse, former spouse, or legal equivalent
                116 Stallion Rd
                Number          Street


                Waxahachie                                      TX              75165
                City                                            State           ZIP Code

3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
      person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
      creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
      Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                 Check all schedules that apply:

3.1      Washington, Shandra
         Name                                                                                          Schedule D, line        2.5
         116 Stallion Rd                                                                               Schedule E/F, line
         Number        Street
                                                                                                       Schedule G, line

         Waxahachie                                     TX                75165                  Freedom Mortgage Corporation
         City                                           State             ZIP Code




Official Form 106H                                               Schedule H: Your Codebtors                                                            page 1
      Case 16-33058-bjh7 Doc 66 Filed 01/31/20                     Entered 01/31/20 10:52:22                     Page 32 of 42
                                                                                                                   01/31/2020 10:47:08am



Debtor 1      Booker T. Washington, Jr.                                    Case number (if known)       16-33058

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                                 Column 2: The creditor to whom you owe the debt

                                                                               Check all schedules that apply:

3.2    Washington, Shandra
       Name                                                                        Schedule D, line      2.6
       116 Stallion Rd                                                             Schedule E/F, line
       Number        Street
                                                                                   Schedule G, line

       Waxahachie                         TX          75165                    Freedom Mortgage Corporation
       City                               State       ZIP Code




Official Form 106H                                Schedule H: Your Codebtors                                                 page 2
         Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                  Entered 01/31/20 10:52:22                            Page 33 of 42
                                                                                                                                         01/31/2020 10:47:09am



 Fill in this information to identify your case:
     Debtor 1              Booker               T.                     Washington, Jr.
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2                                                                                                   An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   NORTHERN DISTRICT OF TEXAS
                                                                                                                chapter 13 income as of the following date:
     Case number           16-33058
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             Teacher                                            Para Professional
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Ennis ISD                                          Ennis ISD

      Occupation may include            Employer's address     300 West Knox Street                               300 West Knox Street
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               Ennis                        TX       75119        Ennis                   TX      75119
                                                               City                         State    Zip Code     City                    State   Zip Code

                                        How long employed there?        15 Years                                          20 Years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $5,782.00             $1,604.92
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $5,782.00             $1,604.92




Official Form 106I                                            Schedule I: Your Income                                                                 page 1
       Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                                           Entered 01/31/20 10:52:22                             Page 34 of 42
                                                                                                                                                                 01/31/2020 10:47:09am



Debtor 1        Booker T. Washington, Jr.                                                                                        Case number (if known)    16-33058
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $5,782.00       $1,604.92
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $461.91                $92.43
     5b. Mandatory contributions for retirement plans                                                       5b.              $445.23               $115.55
     5c. Voluntary contributions for retirement plans                                                       5c.              $200.00                $25.00
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00                 $0.00
     5e. Insurance                                                                                          5e.               $29.96               $216.40
     5f. Domestic support obligations                                                                       5f.              $649.00                 $0.00
     5g. Union dues                                                                                         5g.                $0.00                 $0.00
     5h. Other deductions.
          Specify: See continuation sheet                                                                   5h. +            $118.28                $42.44
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $1,904.38                $491.82
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $3,877.62              $1,113.10
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.              $692.50                  $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                $0.00
     8e. Social Security                                                                                    8e.                  $0.00                $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                $0.00                  $0.00
     8g. Pension or retirement income                                                                       8g.              $695.36                  $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.            $1,387.86                   $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $5,265.48 +         $1,113.10 =                                                   $6,378.58
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $6,378.58
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
      Case 16-33058-bjh7 Doc 66 Filed 01/31/20              Entered 01/31/20 10:52:22                       Page 35 of 42
                                                                                                                 01/31/2020 10:47:09am



Debtor 1     Booker T. Washington, Jr.                                          Case number (if known)   16-33058


1.   Additional Employers Debtor 1                                     Debtor 2 or non-filing spouse

     Occupation            Ministry
     Employer's name       Self Employed
     Employer's address




                           City              State   Zip Code          City                              State      Zip Code
     How long employed there?




                                                                    For Debtor 1          For Debtor 2 or
                                                                                          non-filing spouse
5h. Other Payroll Deductions (details)
     United Way / Disability                                                   $20.00             $28.00
     Disability / United Way                                                   $60.10              $4.00
     TRS Insurance / TRS Insuarnce                                             $37.58             $10.44
     AD&D                                                                       $0.60

                                                          Totals:             $118.28             $42.44




Official Form 106I                         Schedule I: Your Income                                                         page 3
      Case 16-33058-bjh7 Doc 66 Filed 01/31/20            Entered 01/31/20 10:52:22           Page 36 of 42
                                                                                                01/31/2020 10:47:09am



Debtor 1     Booker T. Washington, Jr.                             Case number (if known)   16-33058

8a. Attached Statement (Debtor 1)

                                               Ministry

Gross Monthly Income:                                                                                  $1,000.00

Expense                                    Category                               Amount

Accounting                                 Business Expense                       $37.50
Advertising                                Business Expense                       $19.17
Supplies                                   Business Expense                       $33.33
Electricity                                Business Expense                       $45.00
Repairs                                    Business Expense                       $12.50
Projected Income Tax                       Business Expense                      $160.00
Total Monthly Expenses                                                                                  $307.50
Net Monthly Income:                                                                                     $692.50




Official Form 106I                       Schedule I: Your Income                                          page 4
         Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                    Entered 01/31/20 10:52:22                      Page 37 of 42
                                                                                                                                      01/31/2020 10:47:09am



 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Booker                 T.                     Washington, Jr.                     An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    NORTHERN DISTRICT OF TEXAS                                     MM / DD / YYYY
     Case number           16-33058
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  Daughter                            18
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                         No
      expenses of people other than                    Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $2,059.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                     $150.00
      4d. Homeowner's association or condominium dues                                                                4d.                      $75.00




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
       Case 16-33058-bjh7 Doc 66 Filed 01/31/20                               Entered 01/31/20 10:52:22            Page 38 of 42
                                                                                                                     01/31/2020 10:47:09am



Debtor 1      Booker T. Washington, Jr.                                                Case number (if known)   16-33058
                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                     $300.00
     6b. Water, sewer, garbage collection                                                           6b.                      $68.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                     $129.00
         cable services
     6d. Other. Specify:      Cell Phone                                                            6d.                      $78.00
7.   Food and housekeeping supplies                                                                 7.                      $600.00
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                      $200.00
10. Personal care products and services                                                             10.                     $200.00
11. Medical and dental expenses                                                                     11.                     $150.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                     $250.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.                     $200.00
    magazines, and books
14. Charitable contributions and religious donations                                                14.                     $500.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.                    $220.00
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1     Wife's Car payment                                       17a.                    $568.00
     17b.   Car payments for Vehicle 2     Anticipated Car                                          17b.                    $450.00
     17c.   Other. Specify:                                                                         17c.

     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                             20a.

     20b.   Real estate taxes                                                                       20b.

     20c.   Property, homeowner's, or renter's insurance                                            20c.

     20d.   Maintenance, repair, and upkeep expenses                                                20d.

     20e.   Homeowner's association or condominium dues                                             20e.



 Official Form 106J                                        Schedule J: Your Expenses                                           page 2
      Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                 Entered 01/31/20 10:52:22                  Page 39 of 42
                                                                                                                            01/31/2020 10:47:09am



Debtor 1      Booker T. Washington, Jr.                                                        Case number (if known)   16-33058
21. Other. Specify: Toll Tag                                                                                 21.    +                $35.00
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                  $6,232.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                  $6,232.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                  $6,378.58
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –              $6,232.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                   $146.58

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                                  page 3
       Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                                            Entered 01/31/20 10:52:22                                       Page 40 of 42
                                                                                                                                                                              01/31/2020 10:47:36am



 Fill in this information to identify your case:
 Debtor 1                Booker                        T.                             Washington, Jr.
                         First Name                    Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                    Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number             16-33058
                                                                                                                                                           Check if this is an
 (if known)
                                                                                                                                                           amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                       Your assets
                                                                                                                                                                       Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $260,000.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                         $53,710.24
     1b. Copy line 62, Total personal property, from Schedule A/B.................................................................................................................................................................


                                                                                                                                                                            $313,710.24
     1c. Copy line 63, Total of all property on Schedule A/B........................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                         Your liabilities
                                                                                                                                                                         Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $297,659.39
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                  $0.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $172,533.00
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                    Your total liabilities                         $470,192.39




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $6,378.58
     Copy your combined monthly income from line 12 of Schedule I.........................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                   $6,232.00




Official Form 106Sum                         Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
       Case 16-33058-bjh7 Doc 66 Filed 01/31/20                                  Entered 01/31/20 10:52:22                     Page 41 of 42
                                                                                                                                 01/31/2020 10:47:36am



Debtor 1      Booker T. Washington, Jr.                                                    Case number (if known)     16-33058


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $6,249.71


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                 $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                         $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00

     9d. Student loans. (Copy line 6f.)                                                                         $69,363.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00

     9g. Total.    Add lines 9a through 9f.                                                                     $69,363.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
      Case 16-33058-bjh7 Doc 66 Filed 01/31/20                               Entered 01/31/20 10:52:22                   Page 42 of 42
                                                                                                                           01/31/2020 10:47:36am



 Fill in this information to identify your case:
 Debtor 1           Booker              T.                   Washington, Jr.
                    First Name          Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number        16-33058
                                                                                                             Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Booker T. Washington, Jr.                         X
        Booker T. Washington, Jr., Debtor 1                     Signature of Debtor 2

        Date 01/31/2020                                         Date
             MM / DD / YYYY                                            MM / DD / YYYY




Official Form 106Dec                          Declaration About an Individual Debtor's Schedules                                       page 1
